 1
                                                            July 8, 2021
 2
                                                               VPC
 3

 4                                                           JS-6

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   LOURDES GONZALEZ, an individual         Case No.: 2:19-cv-01287-SB (MAAx)
                                             [Los Angeles Superior Court Case No.
12                      Plaintiff,           18STCV09606]

13   v.                                      ORDER ON NOTICE OF
                                             VOLUNTARY DISMISSAL
14 LOWE’S HOME CENTERS, LLC, a               PURSUANT TO FED. R. CIV. P.
   corporation; and DOES 1 through 100,      41(a)(1)
15 inclusive,

16                      Defendants.          [Re-assigned to Hon. Stanley Blumenfeld,
                                             Jr., Maria A. Audero, Magistrate Judge]
17

18

19
           IT IS HEREBY ORDERED that the Complaint of Plaintiff, LOURDES
20
     GONZALEZ is hereby dismissed in its entirety, with prejudice.
21

22

23
      Dated: July 8, 2021.                    By:
24                                                  HON. STANLEY BLUMENFELD,
25
                                                    JR.
                                                    U.S. DISTRICT COURT JUDGE
26

27

28
                                         -1-
             ORDER ON NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R.
                                   CIV. P. 41(A)(1)
